FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

GLOBAL HORIZONS, INC.; GLOBAL          
HORIZONS MANPOWER INC.;
MORDECHAI ORIAN,
              Plaintiffs-Appellants,
                 v.                          No. 07-55116
U.S. DEPARTMENT OF LABOR, an                  D.C. No.
                                           CV-06-08203-ABC
Agency of the United States of
America; ELAINE L. CHAO, in her               OPINION
capacity as Secretary of the U.S.
Department of Lagbor; DOES 1
THROUGH 10, INCLUSIVE,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
           for the Central District of California
        Audrey B. Collins, District Judge, Presiding

                  Argued and Submitted
         September 26, 2007—Pasadena, California

                  Filed December 13, 2007

    Before: J. Clifford Wallace, Thomas G. Nelson, and
              N. Randy Smith, Circuit Judges.

                 Opinion by Judge Wallace




                            16395
                GLOBAL HORIZONS v. U.S. DOL             16397


                         COUNSEL

Kari E. Hong, Law Offices of Kari E. Hong, Portland, Ore-
gon, for the appellants.

Ira A. Daves, Assistant U.S. Attorney, Los Angeles, Califor-
nia, for the appellees.


                         OPINION

WALLACE, Senior Circuit Judge:

   Global Horizons, Inc., Global Horizons Manpower, Inc.,
and Mordechai Orian (collectively, Global Horizons) appeal
from the district court’s denial of their request entitled “ex
parte Application for Temporary and Preliminary Restraining
Orders Staying the Effective Date of Administrative Action.”
We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), and
we affirm.
16398           GLOBAL HORIZONS v. U.S. DOL
                               I

   Global Horizons is a labor contractor in the business of pro-
viding temporary alien agricultural workers to United States
farmers pursuant to the H-2A worker program. For Global
Horizons to receive government permission to provide the
alien workers, it must show in its application that there are
insufficient United States workers to perform the labor
involved and that the employment will not adversely affect
wages and working conditions of the United States workers
similarly employed. 8 U.S.C. § 1188(a); see generally 20
C.F.R. Part 655. It was in its application that Global Horizons
ran into difficulty.

   On July 27, 2006, the United States Department of Labor
(DOL) sent Global Horizons a “Determination and Notice”
stating that it would deny all future H2-A labor certification
applications from the company for a period of three years.
The DOL gave two reasons for its decision. First, it found that
Global Horizons improperly sought certification of 200 work-
ers for which it had neither the agricultural work nor the req-
uisite contractual relationship with a United States farmer.
Second, the DOL found that Global Horizons “knowingly
provided false information regarding the termination of the
employment of U.S. workers.”

   The final paragraph of the notice advised Global Horizons
its sole method to challenge the DOL action: It had “the right
to request an expedited administrative review or a de novo
hearing” before an Administrative Law Judge (ALJ). The
notice specified, however, that such a request must be made
“within seven calendar days of the date of this Determination
and Notice.”

   Global Horizons acknowledges that it did not file a request
for hearing within the stipulated time. Indeed, when Global
Horizons filed its request, it was even eight days after it con-
tends it actually received the DOL notice. Its excuse is that
                 GLOBAL HORIZONS v. U.S. DOL                16399
there was an internal delay forwarding the notice to the legal
department.

   The ALJ ordered the parties to submit supplemental briefs
on the issue of equitable tolling. Subsequently, the ALJ issued
a 19-page administrative order denying Global Horizons’
request for a hearing as untimely. The ALJ held that Congress
intended H2-A matters to be handled in an expedited manner,
and the DOL had set numerous tight deadlines to achieve that
end. The ALJ also found that Global Horizons was no
stranger to this expedited process, having requested ALJ
review at least 18 times since 2003. The ALJ then engaged in
a lengthy discussion of the proper standard of equitable toll-
ing to be applied. Finally, the ALJ held that the facts of the
case failed to qualify for equitable tolling, given Global Hori-
zons’ failure to offer any satisfactory explanation for its delay
in responding.

   Global Horizons then filed its application for preliminary
injunctive relief in the United States District Court for the
Central District of California, which the district court denied.
Global Horizons timely appealed.

                                II

   We recognize two sets of criteria for preliminary injunctive
relief. Under the “traditional” test, a party must demonstrate
“(1) a strong likelihood of success on the merits, (2) the possi-
bility of irreparable injury to plaintiff if the preliminary relief
is not granted, (3) a balance of hardships favoring the plain-
tiff, and (4) advancement of the public interest (in certain
cases).” Johnson v. Cal. State Bd. of Accountancy, 72 F.3d
1427, 1430 (9th Cir. 1995) (citation and internal quotation
marks omitted). “Alternatively, a court may issue a prelimi-
nary injunction if the moving party demonstrates either a
combination of probable success on the merits and the possi-
bility of irreparable injury or that serious questions are raised
16400            GLOBAL HORIZONS v. U.S. DOL
and the balance of hardships tips sharply in his favor.” Id.
(citations, emphasis, and internal quotation marks omitted).

   [1] Global Horizons sought review of the ALJ’s decision in
the district court pursuant to the Administrative Procedures
Act. 5 U.S.C. § 701 et seq. Under this statute, the district
court could set aside the ALJ’s decision only if it was “arbi-
trary, capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A). Under this nar-
row standard, the ALJ needed only to “articulate a rational
connection between the facts found and the conclusions
made.” Nat’l Wildlife Fed’n v. U.S. Army Corps of Eng’rs,
384 F.3d 1163, 1170 (9th Cir. 2004) (quotation marks and
citation omitted).

                                A.

   [2] Global Horizons argues that the ALJ was “charting new
and unexplored ground” when it determined that equitable
tolling would be the standard to apply in the circumstances of
this case, and the district court therefore abused its discretion
when it denied injunctive relief because there were no serious
legal issues in the action before it. The question for the district
court, however, was not whether Global Horizons had raised
serious legal issues with respect to the substance of the ALJ’s
equitable tolling analysis. Instead, the court considered
whether Global Horizons had raised serious questions as to
whether the analysis was arbitrary and capricious. The only
real issue, then, was whether the ALJ articulated a sufficiently
rational explanation for the decision. See id. at 1170. The dis-
trict court correctly held that Global Horizons had not raised
serious questions going to the merits of this issue, given the
19-pages of in-depth rational analysis provided by the ALJ in
its administrative order.

                                B.

  The district court then held, in a footnote, that “[b]ecause
Plaintiffs have failed to demonstrate either a likelihood of
                 GLOBAL HORIZONS v. U.S. DOL               16401
success on the merits, or the existence of serious questions
going to the merits, it is unnecessary to address the possibility
of irreparable injury or the relative hardships.” Global Hori-
zons takes issue with this holding. It argues that the district
court was required to give at least some consideration to both
the threat of irreparable harm and the threat to the public
interest before it could deny the preliminary injunction.

   [3] We have described the relationship between success on
the merits and irreparable harm as “a sliding scale in which
the required degree of irreparable harm increases as the prob-
ability of success decreases.” Prudential Real Estate Affili-
ates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 874 (9th Cir.
2000). To reach this sliding scale analysis, however, a moving
party must, at an “irreducible minimum,” demonstrate some
chance of success on the merits. Arcamuzi v. Cont’l Air Lines,
Inc., 819 F.2d 935, 937 (9th Cir. 1987). When, as here, a party
has not shown any chance of success on the merits, no further
determination of irreparable harm or balancing of hardships is
necessary. See Sports Form, Inc. v. United Press Int’l, Inc.,
686 F.2d 750, 752-53 (9th Cir. 1982); see also Leary v.
Daeschner, 228 F.3d 729, 739 fn.3 (6th Cir. 2000); The Pitt
News v. Fisher, 215 F.3d 354, 366 (3d Cir. 2000).

   [4] This rule applies with equal force to the public interest
element of our preliminary injunction analysis. We have rec-
ognized that, in certain situations, we must consider the public
interest when making a preliminary injunction determination.
See Natural Res. Def. Council, Inc. v. Winter, 502 F.3d 859,
862 (9th Cir. 2007). However, there is no reason to treat this
required showing any differently than that of irreparable
harm. Once a court determines a complete lack of probability
of success or serious questions going to the merits, its analysis
may end, and no further findings are necessary. That is true
here.

                               C.

  [5] Global Horizons also argues that the district court
abused its discretion by failing to address specifically several
16402           GLOBAL HORIZONS v. U.S. DOL
substantive arguments that the company raised in its applica-
tion for preliminary relief. First, Global Horizons argues that
the DOL’s debarment notice was in conflict with the regula-
tions, since 20 C.F.R. § 655.110 provides for a two-year
debarment if a company has committed two violations, and a
three-year debarment only if a company has committed three
or more violations. This is precisely the sort of argument that
Global Horizons could have raised with the ALJ had the com-
pany filed a timely request for a hearing. Because it missed
the seven-day deadline, however, the only issue before the
district court was whether the ALJ abused its discretion in
refusing to grant equitable tolling. Any dispute as to the
length of debarment, therefore, would have been irrelevant to
the district court’s analysis.

   [6] Global Horizons also made a number of constitutional
arguments before the district court, including that the relevant
regulations were void for vagueness, lacked proper due pro-
cess safeguards, and were promulgated in excess of statutory
authority. Although the district court potentially had jurisdic-
tion to hear these claims, Global Horizons provided only a
conclusory one-sentence argument for each, and the district
court did not abuse its discretion when it did not address them
specifically in its order.

                              III

   Finally, we recognize that in the eleven months since
Global Horizons filed the present appeal, the company has
taken very few steps to move its application for permanent
injunction forward in the district court. The government filed
an answer on April 20, 2007, but Global Horizons entered
into two continuances. This delayed the district court from
holding a scheduling conference until November 5, 2007.
Twenty-five years ago in Sports Form, we admonished parties
for appealing a preliminary injunction “in order to ascertain
the views of the appellate court on the merits of the litiga-
tion.” 686 F.2d at 753. We repeat our concern. Because of our
                GLOBAL HORIZONS v. U.S. DOL               16403
limited scope of review and the paucity of the factual record
on a preliminary injunction application, our disposition “may
provide little guidance as to the appropriate disposition on the
merits” and will often “result in unnecessary delay to the par-
ties and inefficient use of judicial resources.” Id. Given the
purported urgency of Global Horizons’ claims, the company
would have been better served to pursue aggressively its per-
manent injunction claim in the district court, rather than
apparently awaiting the outcome of this appeal.

  AFFIRMED.